DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Switzerland on 5/2/2019. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/24/2020 and 4/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is directed to a deodorizing device.  However, claims 7-10 (which depend from claim 1) are only directed to the spreader clamp portion of the deodorizing device and therefore fail to include all of the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,976,637 to Massimo in view of US Patent 8,777,170 to Gilbert.
Regarding claim 1, Massimo discloses a deodorizing device for a vehicle, said deodorizing device comprising at least one deodorizing body (8, 1) and at least one spreader clamp (3) fixed in or at the deodorizing body (Fig. 1), said spreader clamp being intended for mounting the deodorizing body to a grid or one or more slats/lamellae of an air outlet in the interior of the vehicle (Col. 1, lines 34-35), said spreader clamp having two clamping members (11) extending in a longitudinal direction of the spreader clamp and away from the deodorizing body, said clamping members being opposite one another transversely to the longitudinal direction.  Massimo fails to disclose the material for the clamping members and whether they are elastic.  However, Gilbert discloses a holding clamp including elastic clamping members (46, 48, 50, 52, 54) formed of a first plastic material (Col. 5, line 63 – Col. 6, line 2) and wherein directly opposite portions (56, 58) of the clamping members are of a second, softer plastic material than the first plastic material (Col. 6, lines 19-23).  It would have been obvious to one of ordinary skill to have used Gilbert’s clamp in Massimo because doing so only involves a simple substitution of one known, equivalent clamping element for another to obtain predictable results.  Further, using Gilbert’s configuration would facilitate gripping of the clip to the surface, as taught by Gilbert (Col. 6, lines 19-21).
Regarding claims 4 and 11, the combination from claim 1 discloses wherein at least one of the clamping members has a clamping part (52, 54 – Gilbert Figs. 4A-B) that is bent back in direction to the deodorizing body/fixing section and wherein said clamping part is provided with one of the portions (56 – Gilbert Figs. 4A-B) made of the second plastic material.
Regarding claim 5, the combination from claim 1 discloses wherein the spreader clamp has a fixing section (see Annotated Fig. 3B below) designed for being fixed within the deodorizing body, which fixing section is also formed of the first plastic material (Gilbert Col. 5, line 63 – Col. 6, line 2; both Gilbert and Massimo disclose one-piece clips).  To the extent there is any doubt about the material used for the fixing section, using a material disclosed in Gilbert (Col. 5, line 63 – Col. 6, line 2) would have been obvious to one of ordinary skill because it only involves choosing from a finite number of predictable materials to use in a clamp.

    PNG
    media_image1.png
    282
    232
    media_image1.png
    Greyscale

Massimo Annotated Fig. 3B
	Regarding claim 6, the combination from claim 5 discloses wherein the fixing section is provided with at least one retaining element and with a support plate for supporting the exterior of the deodorizing body (see Annotated Fig. 3B above).
	Regarding claim 7, the combination from claim 1 discloses a spreader clamp for a deodorizing device of claim 1, said spreader clamp being intended for mounting a deodorizing body to a grid or to one or more slats/lamellae of an air outlet in the interior of a vehicle (Massimo Col. 1, lines 34-35), said spreader clamp having two elastically deformable clamping members (46, 48/50/52/54 – Gilbert) that extend in longitudinal direction of the spreader clamp and away from the deodorizing body, said clamping members being opposite one another traverse to the longitudinal direction (Gilbert Fig. 4B), wherein said clamping members are formed of a first plastic material (Gilbert Col. 5, line 63 – Col. 6, line 2), and wherein directly opposite portions (56, 58 – Gilbert) of the clamping members are formed from a second, softer plastic material (Gilbert Col. 6, lines 19-23) than the first plastic material.
	Regarding claim 10, the combination from claim 1 discloses wherein the spreader clamp has a fixing section designed for being fixed within the deodorizing body (see Annotated Fig. 3B above), said fixing section being provided with at least one retaining element and with a support plate for supporting the exterior of the deodorizing body (see Annotated Fig. 3B above).
Claim(s) 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massimo and Gilbert, further in view of US Published Application 2011/0154623 to Schmidt.
Regarding claims 2 and 8, the combination from claim 1 discloses wherein the first plastic material is a thermoplastic material (Gilbert Col. 5, line 63 – Col. 6, line 2).  The combination fails to disclose the claimed second material.  However, Schmidt discloses a clamp that includes a gripping surface formed from a thermoplastic elastomer (para. 0009).  It would have been obvious to one of ordinary skill to have used a thermoplastic elastomer for the gripping surface in the combination because it has a high coefficient of friction, which would prevent unintentional removal of the clamp, as taught by Schmidt (para. 0009).  
Regarding claims 3 and 9, the combination from claim 1 discloses wherein the first plastic material is acrylonitrile butadiene styrene (ABS) (Gilbert Col. 5, line 63 – Col. 6, line 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734